Appeal from a judgment of the Supreme Court (Feldstein, J.), entered January 26, 2009 in Franklin County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition.
Petitioner commenced this proceeding pursuant to CPLR article 78 purportedly challenging a July 2006 determination finding him guilty of violating certain prison disciplinary rules and imposing upon him, among other things, 120 days of confinement in the special housing unit. However, the petition contains only descriptions of various instances in which petitioner was assaulted by correction officers and received substandard medical treatment and refers to six apparently unrelated disciplinary proceedings spanning from August 2006 through December 2006. Supreme Court, therefore, dismissed the petition, sua sponte, finding that it lacked the necessary specificity. Petitioner now appeals.
We affirm. Pursuant to CPLR 3013, statements contained in a pleading must be “sufficiently particular to give the court and parties notice of the transactions, occurrences, or series of *1138transactions or occurrences, intended to be proved and the material elements of each cause of action or defense.” Here, we agree with Supreme Court that the petition failed to meet this standard and, therefore, was properly dismissed (see Matter of Berrian v Carpenter, 19 AD3d 769, 770 [2005]; Matter of Johnson v Goord, 290 AD2d 844, 844-845 [2002]).
Mercure, J.P., Rose, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.